1

2

3

4

5                                  UNITED STATES DISTRICT COURT
6                                          DISTRICT OF NEVADA
7
                                                       ***
8

9    ANSHU B. PATHAK,                                      Case No. 2: 17-cv-01571-JCM-VCF
10                                            Plaintiff,
             v.                                                              ORDER
11
     CHRIS FULLER, et al.,
12
                                           Defendants.
13

14           Presently before the court is the matter of Pathak v. Fuller et al, case no. 2:17-cv-01571-

15   JCM-VCF.

16           On October 12, 2018, pursuant to Local Rule 41-1, the clerk of the court informed

17   plaintiff that, if no action was taken in this case within thirty days, the court would dismiss the

18   case for want of prosecution. (ECF No. 18). The clerk set a LR 41-1 dismissal deadline of

19   November 11, 2018. That deadline has long passed, and plaintiff has taken no action to
20   prosecute this case.

21           Accordingly,

22           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the case of Pathak v.

23   Fuller et al, case no. 2:17-cv-01571-JCM-VCF, be, and the same hereby is, DISMISSED. The

24   clerk of court is instructed to close the case.

25           DATED THIS 11th day of July 2019.
26
27
                                                             JAMES C. MAHAN
28                                                           UNITED STATES DISTRICT JUDGE
